Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated June 12, 1979 and made after a statutory fair hearing, which affirmed the determination of the local agency granting petitioner only $100 in emergency assistance. Petition granted to the extent that the determination is annulled on the law, without costs or disbursements, and matter remanded to the respondent State commissioner for a new fair hearing. Petitioner and her disabled adult daughter resided in an apartment. Due to the negligence of the tenant above them there had been numerous leaks caused by the careless overflow of water which had caused some damage to the petitioner’s belongings. On one occasion, while the water system was undergoing repair, the negligence of the tenant above the petitioner caused a cascade of water to come down into petitioner’s apartment and damage her bedding. A review of the proceedings at the fair hearing reveals that the label “inaudible” is used 32 times in a transcript that is but 11 pages in length. The transcript does not contain any evidence to rebut petitioner’s allegation as to the flood damage, or to disprove that the original award of $100 was insufficient, or to prove that petitioner had sufficient funds to meet the burden of replacing her bedding. The decision of the respondent State commissioner was not based upon a full record and must be annulled (Matter of Sullivan v Buscaglia, 75 AD2d 990). Hopkins, J.P., Damiani, Mangano and O’Connor, JJ., concur.